DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 2 and 4 are cancelled.
Claims 1, 3, 5, 13-18 and 20 are amended as follows:
1.  An electronic commuting device, supplying power from a neutral wire of an electrical installation to a smart home 5controller device that operates only with a line wire and a load wire, to energize an electrical contact and to supply power to a wireless controller coupled thereto, the electronic commuting device comprising:
	at least two energy storage elements;
	at least one comparator comparing the signals of said at least two energy storage elements; 
at least one switching element; and 
at least one power transmission element; 
15wherein said at least one switching element is closed to attach the neutral wire of the electrical installation to the load wire, for power supply, when a user changes the state of a lighting device from on to off and only when said lighting device remains off and an external device is connected to the 20electrical contact and/or the wireless controller is coupled to the smart home controller device; and
wherein said at least one switching element remains open when the lighting device is switched off and the external device is disconnected from the electrical contact and the 5wireless controller is decoupled from the smart home controller device.

3. The electronic commuting device according to claim 1

5. The electronic commuting device according to claim 1

13. The electronic commuting device according to claim 1

14. The electronic commuting device according to claim 1

15. The electronic commuting device according to claim 1

16. The electronic commuting device according to claim 1

17. The electronic commuting device according to claim 1

18. The electronic commuting device according to claim 1

20. The electronic commuting device according to claim 1
Authorization for this examiner’s amendment was given in an interview with Jason Smith on July 15, 2022.
Allowable Subject Matter
Claims 1, 3, and 5-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: the references of record, either alone, or in combination, do not teach or suggest at least the limitations of: Regarding independent claim 1, the electronic commuting device claimed including the specific circuit configuration and operation of the switching element based on the claimed circumstances.  All other claims depend upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
7/15/2022
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836